Citation Nr: 0030073	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee condition.  

2.  Entitlement to service connection for a claimed back 
disorder.  

3.  Entitlement to service connection for a claimed left foot 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June to August 1972.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
RO.  In February 2000, the veteran withdrew his request for a 
hearing before a Hearing Officer at the RO.  



REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

The Board notes that § 5107 was amended to eliminate the 
well-grounded claim requirement.  Under § 5103A, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  § 5103A(b), provides that as part of the duty 
to assist the veteran, the Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  If after 
making such reasonable efforts, the Secretary is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  The requirements 
of such notification are set forth in § 5103A(b)(2)(A)-(C).  
§§ 5103A (b)(3) and (c) set forth the requirements for the 
assistance by the Secretary in obtaining governmental 
records, including VA records and service records.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(Nov. 9, 2000; 114 Stat. 2096).  

Thus, given the apparent due process considerations, the case 
is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers, both private and 
VA, who have treated him for the claimed 
bilateral knee, back and left foot 
disabilities since service.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.  The RO should 
also afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide all competent evidence to 
support his assertions that his knee, 
back and left foot disability due to 
disease or injury that was incurred in or 
aggravated by his active service.  The 
veteran should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  Due consideration 
should be given to all pertinent laws and 
regulations, including the newly enacted 
legislation as noted above.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no action 
until he is further informed, but he may furnish additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


